EXHIBIT 10.1


UNIT PURCHASE AGREEMENT
THIS UNIT PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
August 7, 2016, by and between A.M. Castle & Co., a Maryland corporation
(“Seller”), and Duferco Steel, Inc., a Delaware corporation (“Buyer”).
WHEREAS, Seller and Buyer are parties to that certain Operating Agreement,
effective as of March 1, 2012 (the “Operating Agreement”), of Depot Metal, LLC,
a Delaware limited liability company (the “Company”);
WHEREAS, Seller owns, beneficially and of record, 500 Units (as defined in the
Operating Agreement) of the Company (the “Units”); and
WHEREAS, upon the terms and subject to the conditions of this Agreement, Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
Units.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Purchase and Sale.


(a)    Upon the terms, and subject to the conditions of this agreement, on the
Closing Date, Seller shall sell, assign and transfer to Buyer (or Buyer’s
nominee), and Buyer (or Buyer’s nominee) shall purchase and accept from Seller,
all right, title and interest of Seller in and to the Units free and clear of
all Liens.
(b)    The parties agree that, effective as of the Closing, any and all existing
Company equityholder or joint venture agreements between Buyer and Seller shall
be terminated and of no further force and effect, including, without limitation,
the Operating Agreement and the Joint Venture Agreement, dated May 1, 1995 (as
amended, the “Joint Venture Agreement”), by and between Seller and Buyer;
provided (i) Sections 7.01 and 7.04 of the Operating Agreement shall continue to
apply to Seller with respect to the activities of the Company prior to Closing
and (ii) Buyer shall cause the Company to provide to Seller such financial
information about the Company as may be reasonably requested by Seller or its
accountants in order to allow Seller to prepare its financial statements and tax
returns relating to the fiscal year ended December 31, 2016.
2.Purchase Price and Payment. At the Closing, Buyer shall (or shall cause its
nominee to) pay to Seller an amount in cash (the “Purchase Price”) equal to
Thirty-One Million Five Hundred Fifty Thousand Dollars ($31,550,000). The
Purchase Price shall be made by Buyer (or on its behalf) to Seller in cash by
wire transfer of immediately available funds to the account specified on
Schedule A attached hereto (or such other account as may be specified by Seller
not less than two Business Days prior to Closing).


3.Seller Representations and Warranties. Seller represents and warrants to Buyer
that the following statements contained in this Section 3 are true, correct and
complete as of the date hereof and as of the Closing:







--------------------------------------------------------------------------------

EXHIBIT 10.1


(a)Due Authorization and Power. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power, legal right and authority to execute
and deliver this Agreement and the Ancillary Agreements, to perform its
obligations hereunder and thereunder and to carry out the transactions
contemplated hereby and thereby.


(b)Binding Agreement. The execution and delivery of this Agreement and the
Ancillary Agreements by Seller, the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Seller. This Agreement has been, and upon their execution
the Ancillary Agreements will be, duly executed and delivered by Seller and
(assuming due, authorization, execution and delivery by Buyer) this Agreement
constitutes, and when executed and delivered, the Ancillary Agreements to be
executed and delivered by Seller pursuant hereto will constitute, valid and
legally binding agreements of Seller, enforceable in accordance with their
respective terms.


(c)Title. Seller owns legal and valid title to the Units, free and clear of any
and all Liens, except for those contained in the Operating Agreement. Other than
the Units, Seller does not own any other equity interests in the Company. Other
than the Operating Agreement, Seller is not a party to any voting trust, proxy,
or other agreement or understanding with respect to the voting of any equity
interests of the Company. Other than the Operating Agreement, there are no
agreements, arrangements, commitments or undertakings between Seller and any
Person or entity restricting or otherwise relating to voting, redemption or
dividend rights or the sale, purchase or other disposition of the equity
interests of the Company. Subject to Buyer’s consent to the transactions
contemplated hereunder, Seller has the power and authority to sell, transfer,
assign and deliver the Units as provided in this Agreement and, upon the
consummation of the transactions contemplated by this Agreement, Buyer shall
have good and valid title to the Units, free and clear of any and all Liens.


(d)No Violation. Neither the execution and delivery by Seller of this Agreement
or the Ancillary Agreements nor the consummation by Seller of the transactions
contemplated hereby and thereby (i) will violate, conflict with or result in the
breach of any provision of the certificate of incorporation or by‑laws (or
similar organizational documents) of Seller, (ii) will violate any Law
applicable to Seller, (iii) will require any authorization, consent or approval
by, or filing with or notice to, any Governmental Entity or any other Person or
(iv) will conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Lien on any of the Units pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which Seller is a party,
except, in the case of this clause (iv), to the extent that such conflicts,
breaches, defaults or other matters would not adversely affect the ability of
Seller to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Agreements.
(e)No Litigation. As of the date hereof, there is no Action by or against Seller
pending before any Governmental Entity that would affect the legality, validity
or enforceability of this Agreement, any Ancillary Agreement or the consummation
of the transactions contemplated hereby or thereby.





--------------------------------------------------------------------------------

EXHIBIT 10.1




(f)Solvency. Seller is not, and upon the consummation of the transactions
contemplated hereby, Seller will not become Insolvent. There is no Action
pending or, to Seller’s knowledge, threatened by Seller or any third party to
declare Seller bankrupt (whether voluntarily or involuntarily). To Seller’s
knowledge after due inquiry, the transactions contemplated hereby are not
subject to being recovered, overturned or unwound as a voidable preference or
fraudulent conveyance on the part of Seller.


(g)No Brokers. Seller has not used the services of any broker or finder in
connection with the transactions contemplated by this Agreement.


4.Buyer Representations and Warranties. Buyer represents and warrants to Seller
that the following statements contained in this Section 4 are true, correct and
complete as of the date hereof and as of the Closing:


(a)Due Authorization and Power. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power, legal right and authority to execute
and deliver this Agreement and Ancillary Agreements, to perform its obligations
hereunder and thereunder and to carry out the transactions contemplated hereby
and thereby.


(b)Binding Agreement. The execution and delivery of this Agreement and the
Ancillary Agreements by Buyer, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Buyer. This Agreement has been, and upon their execution
the Ancillary Agreements will be, duly executed and delivered by Buyer and
(assuming due, authorization, execution and delivery by Seller) this Agreement
constitutes, and when executed and delivered, the Ancillary Agreements to be
executed and delivered by Buyer pursuant hereto will constitute, valid and
legally binding agreements of Buyer, enforceable in accordance with their
respective terms.


(c)No Violation. Neither the execution and delivery by Buyer of this Agreement
or the Ancillary Agreements nor the consummation by Buyer of the transactions
contemplated hereby and thereby (i) will violate, conflict with or result in the
breach of any provision of the certificate of incorporation or by‑laws (or
similar organizational documents) of Buyer, (ii) will violate any Law applicable
to Buyer, (iii) will require any authorization, consent or approval by, or
filing with or notice to, any Governmental Entity or any other Person or (iv)
will conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Lien on any of the units of the Company held by
Buyer pursuant to, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which Buyer is a party, except, in the case of this clause (iv), to the
extent that such conflicts, breaches, defaults or other matters would not
adversely affect the ability of Buyer to carry out its obligations under, and to
consummate the transactions contemplated by, this Agreement and the Ancillary
Agreements.







--------------------------------------------------------------------------------

EXHIBIT 10.1


(d)No Litigation. As of the date hereof, there is no Action by or against Buyer
pending before any Governmental Entity that would affect the legality, validity
or enforceability of this Agreement, any Ancillary Agreement or the consummation
of the transactions contemplated hereby or thereby.


(e)Solvency. Buyer is not, and upon the consummation of the transactions
contemplated hereby, Buyer will not become Insolvent. There is no Action pending
or, to Buyer’s knowledge, threatened by Buyer or any third party to declare
Buyer bankrupt (whether voluntarily or involuntarily). To Buyer’s knowledge
after due inquiry, the transactions contemplated hereby are not subject to being
recovered, overturned or unwound as a voidable preference or fraudulent
conveyance on the part of Buyer.


(f)No Brokers. Buyer has not used the services of any broker or finder in
connection with the transactions contemplated by this Agreement.


5.The Closing.


(a)Closing Date. The closing with respect to the transactions contemplated
hereby (the “Closing”) shall take place remotely by conference call and
electronic (i.e., email/PDF) or facsimile delivery and exchange of documents and
signatures, or through such other means as mutually agreed by the parties in
writing, on or before August 22, 2016 or such other date as may be mutually
agreed to by the parties (the “Closing Date”). All proceedings to be taken and
all documents to be executed and delivered by all parties at the Closing shall
be deemed to have been taken and executed simultaneously and no proceedings
shall be deemed to have been taken nor documents executed or delivered until all
have been taken, executed and delivered.


(b)Effective Time. The Closing shall be deemed effective as of 12:01 a.m.,
Chicago time, on the Closing Date.


(c)Items to be Delivered at Closing. At the Closing, the parties shall take the
following actions and make the following deliveries:


(i)Instruments of Conveyance. Seller shall deliver to Buyer (or a nominee
designated by Buyer) duly executed unit powers representing the assignment,
transfer and conveyance of the Units in form and substance reasonably
satisfactory to Buyer and its counsel.


(ii)Resignations. Seller shall deliver to Buyer resignations, in the form of
Exhibit A, of all directors and officers of the Company and its subsidiaries
which have been designated by Seller, effective upon the Closing.


(iii)FIRPTA. Seller shall deliver to Buyer a customary certificate pursuant to
Section 1445 of the Internal Revenue Code certifying that Seller is not a
foreign person.


(iv)Seller Resolutions. Seller shall deliver to Buyer a true and complete copy,
certified by the Secretary or an Assistant Secretary of Seller, of the
resolutions duly and validly adopted by the Board of Directors of Seller
evidencing its authorization of the execution and delivery of this Agreement and
the Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby.





--------------------------------------------------------------------------------

EXHIBIT 10.1




(v)Buyer Resolutions. Buyer shall deliver to Seller a true and complete copy,
certified by the Secretary or an Assistant Secretary of Buyer, of the
resolutions duly and validly adopted by the Board of Directors of Buyer
evidencing its authorization of the execution and delivery of this Agreement and
the Ancillary Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby.


(vi)Payment of Purchase Price. Buyer shall deliver the Purchase Price to Seller
as contemplated by Section 2.


6.Covenants.


(a)Cooperation by Seller. Prior to the Closing, Seller shall use commercially
reasonable efforts to obtain all material consents, authorizations and
approvals, and timely submit any notices or filings, required under any
applicable Laws, Governmental Orders or contracts from or to any Governmental
Entity or other Person in connection with the sale of the Units by Seller to
Buyer, in each case, if any. Seller shall not under any circumstances be
required to make any payments required or sought by any third party for any such
consent or otherwise in connection with its obligations under this Section 6(a)
or Section 1.


(b)Cooperation by Buyer. Prior to the Closing, Buyer shall use commercially
reasonable efforts to obtain all approvals, and timely submit any notices or
filings, required under any applicable Laws or Governmental Orders in connection
with the purchase of the Units by Buyer from Seller, in each case, if any. Buyer
acknowledges and agrees that certain consents, authorizations and approvals to
the transactions contemplated by this Agreement may be required from parties to
contracts to which the Company is a party and such consents, authorizations and
approvals have not been obtained. Prior to the Closing, Buyer shall assist
Seller in obtaining such consents, authorizations and approvals on behalf of the
Company; provided that the failure of the Company to obtain any such consent,
authorization or approval shall not delay or prevent the Closing (including by
application of Section 8(a)). For the avoidance of doubt, other than consents,
authorizations or approvals that relate solely to Seller, Buyer agrees that (i)
neither Seller nor any of its respective Affiliates or representatives shall
have any liability whatsoever to Buyer or any of its respective Affiliates
arising out of or relating to the failure to obtain any consents, authorizations
or approvals required from parties to contracts to which the Company is a party
in connection with the transactions contemplated by this Agreement or because of
the default, acceleration or termination of any such contract, lease, license or
other agreement as a result thereof and (ii) no representation, warranty or
covenant of Seller contained herein shall be breached or deemed breached as a
result of the failure to obtain any consent, authorization or approval required
from parties to contracts to which the Company is a party or as a result of any
such default, acceleration or termination or any lawsuit, action, claim,
proceeding or investigation commenced or threatened by or on behalf of any
Person arising out of or relating to the failure to obtain any consent,
authorization or approval or any such default, acceleration or termination.


(c)Further Assurances Covenant. From time to time after the Closing Date, upon
request of the other party and without further consideration, each party shall
execute and deliver to the requesting party such documents and take such
reasonable action





--------------------------------------------------------------------------------

EXHIBIT 10.1


as the requesting party reasonably requests to consummate more effectively the
intent and purposes of the parties under this Agreement and the transactions
contemplated hereby.


(d)Tax Returns. The parties agree that the transactions contemplated by this
Agreement shall be deemed to be effective as set forth in Section 5(b) and agree
that the transactions contemplated by this Agreement shall be treated for all
purposes, including for any federal, state or local tax purposes, as occurring
at the date and time specified therein. Buyer and Seller agree that the items of
income, gain, loss, deduction and credit of the Company shall be allocated to
the period before the Closing and the period after the Closing based on a
“closing of the books” method as of the Closing Date. Seller shall deliver to
Buyer a copy of the statement required under Treasury Regulations §
1.751-1(a)(3) setting forth in reasonable detail a calculation of the amount of
any gain or loss attributable to Code § 751 property, and the amount of any gain
or loss attributable to capital gain or loss on the sale of the partnership
interest in the Company.  Buyer and Seller agree to file all federal income tax
returns consistent with such statement and to make no elections or take any
actions inconsistent with such statement, unless otherwise required by Law. 
Buyer and Seller shall each pay one half of any all sales, use, transfer, real
property transfer, recording, stock transfer, value-added and other similar
Taxes and fees imposed on the transactions contemplated by this agreement. For
all taxable periods (or portions thereof) ending on or before the Closing Date,
Buyer and Seller agree that the provisions of Section 9.02 of the Operating
Agreement shall continue to apply as if Seller had remained a Member of the
Company, except that Buyer, and not Seller, shall be considered the “Tax Matters
Partner,” and Buyer and the Company shall take all actions necessary (including
signing a power of attorney) to enable Buyer to act as “Tax Matters Partner”
under section 9.02 of the Operating Agreement.


(e)Confidentiality. Seller agrees to, and shall cause its agents,
representatives, Affiliates, employees, officers and directors to: (i) treat and
hold as confidential (and not disclose or provide access to any Person to) all
information relating to trade secrets, processes, patent applications, product
development, price, customer and supplier lists, pricing and marketing plans,
policies and strategies, details of client and consultant contracts, operations
methods, product development techniques, business acquisition plans, new
personnel acquisition plans and all other confidential or proprietary
information with respect to the Company and each of its subsidiaries, (ii) in
the event that Seller or any such agent, representative, Affiliate, employee,
officer or director becomes legally compelled to disclose any such information,
provide the Buyer with prompt written notice of such requirement so that Buyer,
the Company or any of its subsidiaries, at their expense, may seek a protective
order or other remedy or waive compliance with this Section 6© and (iii) in the
event that such protective order or other remedy is not obtained, furnish only
that portion of such confidential information which is legally required to be
provided and exercise its best efforts to obtain assurances that confidential
treatment will be accorded such information; provided, however, that this
sentence shall not apply to any information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Seller or its
Representatives in violation of this Agreement or other obligation of
confidentiality or (ii) becomes available to Seller on a nonconfidential basis
from a Person (other than the Company, any of its subsidiaries or Buyer) who, to
Seller’s knowledge, is not prohibited from disclosing such information to Seller
by a legal, contractual or fiduciary obligation to the Company, any of its
subsidiaries or Buyer. Seller shall deliver to Buyer or destroy (with a
certificate of such destruction delivered to Buyer) all confidential information
(including all copies or reproductions thereof in whatever form or medium,





--------------------------------------------------------------------------------

EXHIBIT 10.1


including electronic copies) relating to the Company or any of its subsidiaries,
except that one copy of all such information may be kept in Seller’s legal
department or by Seller’s legal counsel for compliance purposes and copies
maintained in accordance with Seller’s record retention policy. Seller agrees
and acknowledges that each such copy shall remain subject to the obligations of
this Section 6©. Seller agrees and acknowledges that remedies at law for any
breach of its obligations under this Section 6© are inadequate and that in
addition thereto Buyer shall be entitled to seek equitable relief, including
injunction and specific performance, in the event of any such breach.


(f)No Solicit of Customers.


(i)Subject to clauses (ii) and (iii) of this Section 6(f), Seller agrees that,
for a period of three years following the Closing, Seller will not in any way,
directly or indirectly through any of its now existing subsidiaries, call upon
or solicit, solely with respect to the Business, or otherwise do, or attempt to
do, business (solely with respect to the Business) with, any customers of the
Company or any of its subsidiaries listed on Schedule B hereto (collectively,
the “Customer Restrictive Covenants”), provided, however, that for purposes of
this Section 6(f) “Business” shall mean solely the business of the Company as
conducted as of the date hereof.


(ii)Notwithstanding anything in this Agreement to the contrary, (A) Seller and
its subsidiaries, directly or indirectly, may acquire (and subsequently own,
operate and otherwise engage in), without violation or breach of this Agreement
or any provision herein, any business, a portion of which is engaged in the
Business; provided that the portion which engages in the Business constitutes no
more than thirty-five percent (35%) of the gross revenues and gross profits of
the overall business acquired; and (B) the Customer Restrictive Covenants shall
not apply to (I) any business operated by Seller or any of its subsidiaries as
of the date hereof (including any business operated within the prior twelve (12)
month period) or any reasonable extensions or expansions of any such business
following the date hereof, which shall include, without limitation, any
customers of Seller or any of its subsidiaries with respect to such business
(even if such customers are set forth on Schedule B) or (II) any acquirer of
Seller or any of its subsidiaries.


(iii)For avoidance of doubt, the parties hereto acknowledge and agree that the
Customer Restrictive Covenants shall terminate immediately and cease to apply to
or bind Seller or any subsidiary of Seller (or business or division of Seller or
any subsidiary of Seller) upon the consummation of the acquisition of Seller or
any such subsidiary (or business or division of Seller or any subsidiary of
Seller) (or all or substantially all of its assets) by a third party that is not
an Affiliate of Seller. In addition, the Customer Restrictive Covenants shall
terminate immediately in the event of a change in control (as defined in the
United States Securities Exchange Act of 1934 and the rules and regulations
thereunder) of Seller or any direct or indirect owner of a majority of the
equity interests of Seller.


(g)No Solicit of Employees. In addition, Seller agrees that, for a period of
three years following the Closing, Seller will not in any way, directly or
indirectly, solicit or attempt to solicit any officers or employees of the
Company or any of its subsidiaries, or induce or attempt to induce any of them
to leave the employ of the Company or any of its Subsidiaries or violate the
terms of their contracts, or any employment arrangements, with the Company or
any of its subsidiaries; provided, however, that the foregoing will not prohibit
a general solicitation to the public of general advertising; provided, further,
that Seller agrees that for a period of three years following the Closing,
neither Seller nor any of its subsidiaries





--------------------------------------------------------------------------------

EXHIBIT 10.1


shall hire any officers or employees of the Company or any of its subsidiaries
who are salesmen, senior management or directors of the Company or any of its
subsidiaries.


(h)In the event that this Agreement is terminated due to the failure of Buyer to
obtain the approval described in Section 8(a)(iii) on or prior to August 22,
2016, Buyer and Seller agree to commence a mutually agreed upon sales process as
promptly as practicable after such termination, which process shall include the
prompt engagement of a mutually-agreed upon, nationally-recognized investment
banker for the purpose of commencing an auction process, and agree to work in
good faith to market the Company to a third party for purposes of consummating a
sale of the Company, whether by sale of all or substantially all of the assets,
sale of equity interests, merger or other business combination, in each case on
terms and conditions as shall be mutually agreed to by Buyer and Seller.


7.Release and Waiver.


(a)Effective as of the Closing without any further action by either party
hereto, Seller hereby releases and forever discharges the Company, Buyer and
each of their respective Affiliates and past and present officers and directors
(collectively, the “Buyer Releasees”) from any and all claims, demands, actions,
arbitrations, audits, hearings, investigations, litigations, suits (whether
civil, criminal, administrative, investigative or informal), causes of action,
orders, obligations, contracts, agreements, debts and liabilities whatsoever,
whether known or unknown, suspected or unsuspected, contingent or otherwise,
both at law and in equity, of any kind, character or nature whatsoever
(“Claims”) which Seller now has or has ever had against the Buyer Releasees with
respect to the Units; provided, however, that the foregoing release and
discharge shall not (i) relieve Buyer of its obligations or liabilities to
Seller pursuant to this Agreement, (ii) be deemed to constitute a waiver of the
availability of insurance to cover Claims, (iii) relieve the Company, or any of
its subsidiaries or related companies, of their obligations under their
organizational or other documents, including, without limitation, the Operating
Agreement, and specifically with respect to indemnification of any Members,
Managers, employees or agents of the Company and its subsidiaries, (iv) relieve
Buyer for any Claims of actual fraud by Buyer or any of its Representatives.
Seller understands and agrees that, except as specified in clauses (i), (ii),
(iii) or (iv) above, it is expressly waiving all Claims against the Buyer
Releasees covered by this release and discharge, including, without limitation,
those Claims that it may not know of or suspect to exist, which if known, may
have materially affected the decision to provide this release and discharge.


(b)Effective as of the Closing without any further action by either party
hereto, Buyer, for itself and on behalf of each of its respective Affiliates
(including the Company and its subsidiaries) and each of their respective past
and present employees, officers, managers and directors, hereby releases and
forever discharges Seller and each of its Affiliates and past and present
officers and directors (collectively, the “Seller Releasees”) from any and all
Claims which Buyer and each of its Affiliates (including the Company and its
subsidiaries) and each of their respective past and present officers, employees,
managers and directors now has or has ever had against the Seller Releasees;
provided, however, that the foregoing release and discharge shall not (i)
relieve Seller of its obligations or liabilities to Buyer pursuant to this
Agreement, (ii) be deemed to constitute a waiver of the availability of
insurance to cover Claims or (iii) relieve Seller for any Claims of actual fraud
by Seller or any of its Representatives. Buyer understands and agrees that,
except as specified in (i),





--------------------------------------------------------------------------------

EXHIBIT 10.1


(ii) or (iii) above, it is expressly waiving all Claims against the Seller
Releases covered by this release and discharge, including, without limitation,
those Claims that he may not know of or suspect to exist, which if known, may
have materially affected the decision to provide this release and discharge.


8.Closing Conditions.


(a)The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of all
of the following conditions, any or all of which may be waived, in whole or in
part, by Buyer to the extent permitted by applicable law:


(i)Representations, Warranties and Covenants of Seller. Seller shall have
complied in all material respects with its agreements and covenants contained
herein to be complied with on or prior to the Closing Date, and all the
representations and warranties of Seller contained in Section 3 shall be true in
all respects on and as of the Closing Date. Buyer shall have received a
certificate executed by Seller, dated as of the Closing Date, certifying as to
the fulfillment of the conditions set forth in this Section 8(a).


(ii)No Prohibitions. No Law or Governmental Order shall be in effect which
prohibits Buyer from consummating the transactions contemplated by this
Agreement.


(iii)Corporate Formality. The board of directors of Duferco International
Trading Holding S.A., the parent company of Buyer, shall have taken the
necessary corporate action to formally approve the transactions contemplated by
this Agreement.


(iv)Closing Deliveries. Seller shall have delivered, or cause to be delivered,
to Buyer the documents identified in Section 5©(i), (ii), (iii) and (iv).


(b)The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction at or prior to the Closing of all
of the following conditions, any or all of which may be waived, in whole or in
part, by Seller to the extent permitted by applicable law:


(i)Representations, Warranties and Covenants of Buyer. Buyer shall have complied
in all material respects with its agreements and covenants contained herein to
be complied with on or prior to the Closing Date, and the representations and
warranties of Buyer contained in Section 4 shall be true in all respects on and
as of the Closing Date. Seller shall have received a certificate executed by
Buyer, dated as of the Closing Date, certifying as to the fulfillment of the
conditions set forth in this Section 8(b).


(ii)No Prohibitions. No Law or Governmental Order shall be in effect which
prohibits Seller from consummating the transactions contemplated by this
Agreement.


(iii)Corporate Formality. The board of directors of Seller shall have taken the
necessary corporate action to formally approve the transactions contemplated by
this Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.1


(iv)Closing Deliveries. Buyer shall have delivered, or cause to be delivered, to
Seller the items identified in Section 5©(v) and (vi).


9.Termination.
(a)This Agreement may be terminated only as follows:


(i)by the mutual written consent of Seller and Buyer at any time prior to the
Closing;


(ii)Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing (i) in the event Seller has breached any material
representation and warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of any condition in Section 8 to the
obligations of Buyer at the Closing, Buyer has notified Seller of the breach and
the breach has continued without cure for a period of ten (10) days after the
notice of such breach or (ii) if the Closing shall not have occurred on or
before August 22, 2016 by reason of the failure to satisfy any condition
precedent under Section 8 (unless the failure results primarily from Buyer
breaching any representation and warranty, covenant or agreement contained in
this Agreement); and


(iii)Seller may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (i) in the event Buyer has breached any material
representation and warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of any condition in Section 8 to the
obligations of Seller at the Closing, Seller has notified Buyer of the breach
and the breach has continued without cure for a period of ten (10) days after
the notice of such breach or (ii) if the Closing shall not have occurred on or
before August 22, 2016 by reason of the failure to satisfy any condition
precedent under Section 8 (unless the failure results primarily from Seller
breaching any representation and warranty, covenant or agreement contained in
this Agreement).


(b)The termination of this Agreement pursuant to this Section 9 shall terminate
all rights and obligations of the parties hereunder and no party shall have any
liability to the other party hereunder, except that Sections 6(h) and 11 and
this Section 9(b) shall survive such termination, and provided that nothing
herein shall relieve any party from liability for any breach of any covenant or
agreement in this Agreement prior to such termination in any manner that shall
have proximately contributed to the occurrence of the failure of the Closing to
occur.


10.Definitions. For purposes of this Agreement, the term:


“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.
“Affiliate” of any Person means any person directly or indirectly controlling,
controlled by, or under common control with that Person and any officer,
director or controlling person of that Person.
“Agreement” shall have the meaning set forth in the preamble of this Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.1


“Ancillary Agreements” means the instrument of transfer specified in Section
5©(i) and the FIRPTA certificate specified in Section 5©(iii).
“Business” shall have the meaning set forth in Section 6(f).
“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which banking institutions in the State of Illinois are authorized by Law to
close and any day on which banks in Lugano, Switzerland are open for the
transaction of normal banking business.
“Buyer” shall have the meaning set forth in the preamble of this Agreement.
“Buyer Releasees” shall have the meaning set forth in Section 7(a).
“Claims” shall have the meaning set forth in Section 7(a).
“Closing” shall have the meaning set forth in Section 5(a).
“Closing Date” shall have the meaning set forth in Section 5(a).
“Company” shall have the meaning set forth in the recitals to this Agreement.
“Governmental Entity” shall mean any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, regulatory or
administrative authority, or other similarly recognized organization or body of
any federal, state, county, municipal, local, or foreign government or other
similar recognized organization or body exercising similar powers or authority,
including any stock exchange authority.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination, ruling, charge or award entered by or with any
Governmental Entity.
“Insolvent” means a Person can no longer meet its financial obligations with its
lenders or creditors as its debts become due.
“Joint Venture Agreement” shall have the meaning set forth in Section 1(b).
“Law” shall mean any federal, state, local, foreign or other statute, law,
ordinance, rule, regulation, code, plan or Governmental Order.
“Lien” means any security interest, pledge, hypothecation, mortgage, lien
(including environmental and tax liens), violation, charge (whether fixed or
floating), lease, license, encumbrance, servient easement, assignment, adverse
claim, reversion, reverter, preferential arrangement, third party interest
(including title transfer and/or retention arrangements having similar effect),
option, warrant, purchase right, contract, commitment, equity, claim, demand,
restrictive covenant, condition or restriction of any kind, including any
restriction on the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.
“Operating Agreement” shall have the meaning set forth in the recitals to this
Agreement.
“Person” shall mean any individual, corporation, partnership, association or any
other entity or organization.





--------------------------------------------------------------------------------

EXHIBIT 10.1


“Purchase Price” shall have the meaning set forth in Section 2.
“Representatives” of a Person means such Person’s Affiliates and its and their
directors, officers, employees, agents or advisors.
“Seller” shall have the meaning set forth in the preamble of this Agreement.
“Seller Releasees” shall have the meaning set forth in Section 7(b).
“Units” shall have the meaning set forth in the recitals to this Agreement.
11.Miscellaneous.


(a)Survival. The representations and warranties of the parties contained in this
Agreement shall survive the Closing indefinitely. All covenants and agreements
contained herein shall remain in full force and effect for a period of 12 months
following the Closing, except for those covenants and agreements that by their
terms are to be performed in whole or in part after the Closing, which shall
remain in full force and effect for a period of 12 months following the date by
which such covenant or agreement is required to be performed.


(b)Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be borne by the party incurring such costs
and expenses, whether or not the Closing shall have occurred.


(c)Announcements. Neither party to this Agreement shall make, or cause to be
made, any press release or public announcement in respect of this Agreement or
the transactions contemplated by this Agreement or otherwise communicate with
any news media without the prior written consent of the other party unless
otherwise required by Law or applicable stock exchange regulation (which shall
include the filing of an 8-K or press release), and the parties to this
Agreement shall cooperate as to the timing and contents of any such press
release, public announcement or communication.


(d)Notices. All notices, requests, demands and other communications to be given
pursuant to the terms of this Agreement shall be in writing and shall be deemed
to have been duly given on the date of delivery if personally delivered, on the
date of transmission if sent by facsimile, one day after being deposited with a
recognized overnight courier, or three days after being mailed first class,
postage prepaid, in each case to the parties at the addresses listed below:


(i)If to Seller:
A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oakbrook, Illinois 60523
Telephone:    (847) 349-2501
Facsimile:    (847) 241-8189
Attention:     Steven Scheinkman





--------------------------------------------------------------------------------

EXHIBIT 10.1


with a copy to (which copy shall not constitute notice hereunder):
A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oakbrook, Illinois 60523
Telephone:    (847) 349-2516
Facsimile:    (630) 995-9458
Attention:     General Counsel
and
Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Telephone:    (312) 558-5243
Facsimile:    (312) 558-5700
Attention:     Timothy D. Kincaid
(ii)If to Buyer:


Duferco Steel, Inc.
100 Matawan Rd., Suite 400
Matawan, New Jersey 07747
Telephone:    (732) 242-1521
Facsimile:    (732) 242-1021
Attention:     John O’ Brien, EVP Finance CFO
with a copy to (which copy shall not constitute notice hereunder):


DUFERCO SA
Via Bagutti 9
6900 Lugano 
Switzerland
Telephone: +41 91 822 5728 (Direct)
Facsimile: +41 91 822 57 00
Attention: Graham Donnell


and


Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Telephone:    (212) 801-9219
Facsimile:    (212) 801-6400
Attention:     Kenneth A. Gerasimovich
(e)Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so





--------------------------------------------------------------------------------

EXHIBIT 10.1


long as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to either party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated by this Agreement are consummated as originally
contemplated to the greatest extent possible.


(f)Counterparts. This Agreement may be executed in counterparts (including by
means of electronic or facsimile transmissions), each of which shall be deemed
an original, but both of which, together, shall constitute one and the same
instrument.


(g)Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the Laws of the State of Delaware, without
regard to any choice of law principles, including all matters of construction,
validity and performance, and shall be binding upon the successors and assigns
of the parties hereto. All Actions arising out of or relating to this Agreement
shall be heard and determined exclusively in any federal court sitting in the
New Castle County, Delaware; provided, however, that if such federal court does
not have jurisdiction over such Action, such Action shall be heard and
determined exclusively in any Delaware state court sitting in New Castle County,
Delaware. Consistent with the preceding sentence, the parties hereto hereby (a)
submit to the exclusive jurisdiction of any federal or state court sitting in
New Castle County, Delaware, for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.


(h)Waiver of Jury Trial. EACH OF the parties hereto hereby waiveS to the fullest
extent permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated by this
Agreement. EACH OF the parties hereto hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Agreement and the transactions contemplated by this Agreement,
as applicable, by, among other things, the mutual waivers and certifications in
this Section 11(H).


(i)Headings. Headings are for convenience only and shall not affect the
interpretation of this Agreement.


(j)Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement sets forth the entire
understanding of the parties, and supersedes all prior agreements, arrangements
and communications, whether oral or written, with respect to the specific
subject matter hereof.





--------------------------------------------------------------------------------

EXHIBIT 10.1




(k)No Waiver; Amendments in Writing. No waiver of or consent to any departure
from any provision of this Agreement shall be effective unless signed in writing
by the party entitled to the benefit thereof, provided that notice of any such
waiver shall be given to each party hereto. Except as otherwise provided herein,
no amendment, modification or termination of any provision of this Agreement
shall be effective unless signed in writing by or on behalf of the parties
hereto.


(l)Binding Effect; Assignment. All of the terms of this Agreement shall be
binding upon, inure to the benefit of and be enforceable by and against Seller
and Buyer and their respective successors and authorized assigns. Nothing in
this Agreement, express or implied, is intended to confer upon any other Person
any rights or remedies under or by reason of this Agreement except as expressly
indicated herein. Neither Seller nor Buyer shall assign any of its respective
rights or obligations under this Agreement to any other Person without the prior
written consent of the other party and any attempted assignment without such
consent shall be void; provided that Buyer may assign the right to purchase the
Units to a nominee, but no such assignment shall relieve Buyer from its
obligations under this Agreement.


[signature page follows]





--------------------------------------------------------------------------------

EXHIBIT 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Unit Purchase Agreement
to be duly executed as of the date first written above.
A.M. CASTLE & CO.
 
 
 
 
By:
/s/ Marec Edgar
Name:
Marec Edgar
Title:
Executive Vice President, General Counsel, Secretary and Chief Administrative
Officer

DUFERCO STEEL, INC.
 
 
 
 
By:
/s/ John O’Brien
Name:
John O'Brien
Title:
EV Finance CFO






